Title: To George Washington from Major General Benedict Arnold, 20 November 1778
From: Arnold, Benedict
To: Washington, George


  
    Dear General
    Philadelphia Novr 20th 1778
  
Yesterday I had the honor receiving Your Excellencys favor of the 13th Inst., by General Du Portail, every Aid in my power will be given him in the execution of his intended Plan, and as your Excellency has done me the honor to recommend him to my attention, It will give me a very sensible pleasure to shew him every posible Civility.
  I have for a long time flatter’d myself that the Enemy would evacuate New York, and that we should have the pleasure seeing your Excellency in Philada; that agreable Prospect seems to have Vanish’d, 
    
    
    
    as We have reason to believe from the latest, Intellegince from New York, that the Enemy will Not leave it soon; and I am inform’d by Docr Craigg that your Excellency has sent for Mrs Washington to Camp.
The only News here worth Notice is, that the French have taken the Island of St Vincent in the West Indies. I have the honor to be with the greatest Respect and esteem Your Excellencys Affectionate and most Obedient Hble Servt

  B. Arnold

